Citation Nr: 1119724	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-24 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for left diaphragm palsy.

2.  Entitlement to service connection under the provisions of 38 U.S.C § 1151 for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

The Veteran asserts that medical treatment rendered by VA, specifically mixing aspirin and ibuprofen, caused him to develop acute gastrointestinal (GI) bleeding, which resulted in an acute myocardial infarction (MI) and a residual heart disability.  

Compensation shall be awarded for a qualifying additional disability of a Veteran in the same manner as if the additional disability were service connected.  A disability is considered a qualifying additional disability under the law if it is not the result of the Veteran's own willful misconduct and the disability was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2010).

Compensation under 38 U.S.C.A. § 1151 may be granted for additional disability caused by VA treatment, if there is negligence or other VA fault, or if the event was not reasonably foreseeable:  Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.  38 C.F.R. § 3.361(d) (2010).

On April 27, 2003, the Veteran, who had a history of VA treatment for hypertension, developed hypotension, dyspnea, and fatigue, secondary to an episode of acute gastrointestinal bleeding.  He was admitted to the Beckley VA Medical Center (VAMC), where he was treated with blood transfusions and intravenous fluids for acute prerenal failure.  The following day he developed chest pain due to an acute myocardial infarction (MI).  It was noted that the Veteran was taking ibuprofen for pain, and aspirin.  He was transferred to the Asheville VAMC intensive care unit where he spent two days and underwent an esophagogastroduodenoscopy (EGD) that revealed a non-bleeding gastric ulcer.  The Veteran underwent a heart catherization that revealed occlusion of the left anterior descending artery and 30 percent occlusion in a second artery.  A single vessel bypass of the LAD was performed in May 2003.  During the surgery, the Veteran's phrenic nerve was damaged, which caused him to develop left diaphragm palsy.

On VA examination in August 2006, the examiner diagnosed heart disease, to include coronary artery disease status post-MI and CABG (coronary artery bypass graft).  The examiner determined that the Veteran's heart disease was not caused by VA medical care.  The examiner reported a history of hypertension, which along with other factors, contributed to coronary artery disease.  It was noted that at the time of the MI, the Veteran had been taking aspirin and ibuprofen for arthralgias.  The examiner indicated that mixing those two medications negated any cardiovascular benefit of taking aspirin and caused the Veteran's acute GI bleeding, and subsequent hypotension and dehydration, which required hospitalization and blood transfusions.  The Board finds that the VA examiner's opinion, along with other medical evidence of record, tends to support a finding that that VA prescribed or recommended treatment with aspirin and ibuprofen, which resulted in the Veteran's acute episode of GI bleeding, was not a reasonably foreseeable event.  However, the examiner did not provide an opinion regarding the relationship, if any, between the Veteran's acute GI bleeding and his MI or any residual heart disability.  As it remains unclear to the Board whether the Veteran's MI and residual heart disability was caused or hastened by the acute episode of GI bleeding, a remand for additional VA examination and opinion is necessary in order to fully and fairly address the merits of the Veteran's claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).

With regard to the Veteran's claim for an increased disability rating for left diaphragm palsy, when available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  In this case the Veteran's service-connected respiratory condition was last examined in June 2006.  Additionally, in statements and testimony the Veteran and his spouse have indicated that his condition has worsened since the date of the latest examination.  Because there may have been a significant change in the Veteran's condition, the Board finds that a new examination is in order. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a cardiologist to determine the nature and cause of any current heart disability.  The examiner should review the claims file, to include all medical records related to the treatment for GI bleeding and MI in April and May 2003, and should note that review in the examination report.  After reviewing the claims file, the examiner is asked to determine whether is it at least as likely as not (50 percent probability or more) that the Veteran's April 2003 episode of acute GI bleeding caused, contributed to, caused, or hastened the subsequent MI and resulted in any additional residual heart disability.  The examiner is asked to comment on the clinical significance of the August 2006 VA examination report and opinion.  The rationale for all opinions should be provided. 

2.  Schedule the Veteran for a VA examination to determine the current severity of his left diaphragm palsy.  The examiner should review the claims file and should note that review in the examination report.  The report should set forth all complaints, findings, and diagnoses relating to the Veteran's service-connected left diaphragm palsy, and provide a rationale for all conclusions reached.  

a) The examination should include post-bronchodilator pulmonary function test results showing Forced Expiratory Volume in one second (FEV- 1); b). the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC); and c) Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)).

b) The examiner should specifically state whether the Veteran has cor pulmonale, right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), or episodes of acute respiratory failure as the result of his left diaphragm palsy.

c) The examiner should also state whether the Veteran requires outpatient oxygen therapy as a result of his service-connected disability.

d) The examiner should state what impact, if any, the Veteran's left diaphragm palsy has on his employment and daily living activities. 

3.  Then, readjudicate the claims.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

